Citation Nr: 1015171	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-37 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for left total 
knee replacement, evaluated as 60 percent disabling since 
December 1, 2007, to include an extension of the 100 percent 
rating assigned from October 24, 2006 to December 1, 2007 
following knee replacement surgery.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1959 to September 
1962 and from October 1962 to July 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A total left knee arthroplasty was performed on October 
24, 2006.  

2.  Since December 1, 2007, service-connected left total knee 
replacement has been manifested by pain, weakness, crepitus, 
slight instability and flexion limited to, at most, 75 
degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for left 
total knee replacement, since December 1, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claim for a temporary total rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
December 2007 letter provided notice regarding what 
information and evidence is needed to substantiate his claim 
for a higher rating, and advised the Veteran of how 
disability evaluations and effective dates are assigned and 
the type of evidence which impacts those determinations.  
Similar information was provided in a July 2008 letter.  The 
claim was last readjudicated in January 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The 60 percent disability rating at issue in this case is 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
That diagnostic code addresses knee replacement (prosthesis) 
and allows a 60 percent rating with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent rating is warranted for 1 
year following implantation of the prosthesis.  The left knee 
disability could also be rated under the diagnostic codes 
pertinent to the knee and leg.   

Diagnostic Code 5257 addresses other impairment of the knee, 
including recurrent subluxation or lateral instability.  That 
diagnostic provides for ratings of 10, 20, and 30 percent for 
slight, moderate, and severe disability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  
38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

Here, the Veteran contends that his service-connected left 
knee disability is more severe than the current 60 percent 
rating indicates and that the 100 percent rating in effect 
from October 24, 2006 should be extended past December 1, 
2007.  In particular, throughout the entire appeal period, he 
has described ongoing knee pain.  

Historically, service connection was awarded for left knee 
arthritis by a June 1984 decision.  The current appeal stems 
from a December 2006 claim for an increased rating.  In May 
2007, the RO awarded a 100 percent rating from October 24, 
2006 to December 1, 2007, as the Veteran had a total left 
knee replacement.  A 60 percent rating was assigned 
thereafter.  

The Veteran had a left total knee arthroplasty performed on 
October 24, 2006.  The pre- and post-operative diagnosis was 
degenerative joint disease left knee, with flexion 
contracture.  The surgeon noted that the Veteran tolerated 
the procedure well.  

The Veteran was afforded a VA contract examination in 
December 2007.  He reported weakness, swelling and lack of 
endurance with activity, as well as lack of stability and 
pain.  He denied stiffness, heat, redness, giving way, 
locking, fatigability and dislocation.  Physical examination 
revealed a limp favoring the left.  The Veteran used a cane 
for ambulation to support walking.  The left knee was tender.  
There was no edema, effusion, weakness, redness, heat, 
guarding of movement or subluxation.  There was crepitus but 
no genu recurvatum or locking pain.  Range of motion was full 
from 0 degrees extension to 140 degrees flexion.  Joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  The anterior and posterior cruciate 
ligaments stability test of the left knee was within normal 
limits, as was the medial and lateral meniscus test.  The 
medial and collateral ligaments stability test of the left 
knee was abnormal with slight instability.  The diagnosis was 
status post left total knee replacement.  The residuals of 
left knee replacement were noted as some pain and weakness in 
the left knee.  

The Veteran was afforded another VA contract examination in 
December 2009.  He reported pain, weakness, stiffness, 
swelling, lack of endurance, locking and pain.  He indicated 
that he did not experience heat, redness, giving way, 
fatigability, deformity, tenderness, drainage, effusion, 
subluxation or dislocation.  He reported that he was never 
hospitalized for this condition.  Physical examination 
revealed a limp on the left side.  The Veteran used a cane 
for ambulation.  There was instability of the left knee, but 
no abnormal movement, effusion, tenderness or guarding of 
movement.  There were no signs of edema, weakness, redness, 
heat, deformity, malalignment, drainage, or subluxation.  
There was locking pain and crepitus, but no genu recurvatum 
or ankylosis.  Small effusion was shown on X-ray.  Range of 
motion was from 0 degrees extension to 80 degrees flexion, 
with pain beginning at 40 degrees.  Repetitive motion reduced 
flexion to 75 degrees.  The examiner noted that the joint 
function was additionally limited by pain and fatigue, but 
not by weakness, lack of endurance or incoordination.  
Stability tests were within normal limits, except that the 
anterior and posterior cruciate ligaments stability test of 
the left knee was abnormal with slight instability.  The 
diagnosis was left total knee replacement.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's left knee disability is 
adequately evaluated as 60 percent disabling from December 1, 
2007.  Initially, the Board notes that Diagnostic Code 5055 
only allows for a 100 percent rating for a 12 month period 
following knee replacement.  The law does not allow for an 
extension of the 100 percent rating, as requested by the 
Veteran.  Instead, after a year, the Veteran is to be rated 
on the residuals.  In this regard, the Veteran is receiving 
the highest rating allowable under Diagnostic Code 5055 (for 
rating 12 months after knee replacement).  

The Board has considered other potential diagnostic codes for 
evaluating the Veteran's left knee disability.  Here, 
objective medical evidence of record indicates that the 
Veteran does not have ankylosis or genu recurvatum.  Medical 
testing also reveals no limitation of extension.  Nonunion 
and malunion of the tibia and fibula are not shown, nor is 
removal of semilunar cartilage or dislocated semilunar 
cartilage.  Thus, rating under Diagnostic Codes 5256, 5258, 
5259, 5261, 5262, and 5263 is not appropriate.  See 38 C.F.R. 
§ 4.71a (2009).  

Flexion of the left knee was limited to 75 degrees after 
repetitive motion on examination in December 2009.  Such 
limitation does not meet the criteria for even a 
noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Limitation greater than 75 degrees is not shown.  
In any event, the Veteran is receiving greater than the 
maximum evaluation that could be assignable for limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(assigning 50 percent evaluation for extension limited to 45 
degrees).  As such, consideration of painful motion could not 
warrant a higher rating.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) (implicitly holding that once a particular 
joint is evaluated at the maximum level in terms of 
limitation of motion, there can be no additional disability 
due to pain).

The Board has also considered whether a separate compensable 
rating is warranted for the left knee scar associated with 
the left knee replacement surgery.  In this regard, a 
compensable rating of a knee scar would be warranted if the 
scar covered an area of 144 square inches (in.) (929 square 
centimeters (cm.)) or greater, was deep or caused limitation 
of motion and exceeded an area of 6 square in. (39 square 
cm.), or was unstable, painful, or caused certain limitation 
of function of the affected part.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7804 (2008).  Here, in December 
2007, the examiner noted a 15.5 cm. by 0.5 cm. scar on the 
left knee.  The scar had hyperpigmentation of less than 6 
square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation or 
abnormal texture.  In December 2009, the examiner noted a 10 
cm. by 0.5 cm. linear scar on the left knee.  The scar was 
not painful on examination and there was no skin breakdown.  
The scar was superficial with no underlying tissue damage.  
There was no keloid formation, edema, or inflammation.  The 
scar was not disfiguring and did not limit motion.  There was 
no limitation of function due to the scar.  The criteria for 
a separate, compensable rating for the left knee scar are not 
met.  

The medical evidence also indicates that the Veteran has 
slight instability of the left knee.  Slight instability 
warrants no more than a 10 percent evaluation; thus, rating 
based on instability would not result in a higher rating than 
already assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Further, the Board notes that the Veteran is receiving a 60 
percent evaluation for residuals of a left knee replacement.  
Assignment of a higher evaluation based on knee 
symptomatology would violate the amputation rule.  
Specifically, 38 C.F.R. § 4.68 states that the "combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were an 
amputation to be performed.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5162, an amputation of the middle or lower 
third of the thigh warrants a 60 percent evaluation.  Thus, 
even if separate ratings were warranted, compensable 
evaluations could not be assigned as doing so would violate 
the amputation rule.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his left knee disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 60 percent for left knee disability, from December 
1, 2007.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's left knee 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's left knee 
disability.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased disability rating for left total 
knee replacement, evaluated as 60 percent disabling since 
December 1, 2007, to include an extension of the 100 percent 
rating assigned from October 24, 2006 to December 1, 2007 
following knee replacement surgery, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


